IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   May 14, 2002 Session

  MICHAEL BENJAMIN COUILLARD v. MARTHA ANN COUILLARD

                    Appeal from the Chancery Court for Carter County
                 No. 20181   Thomas J. Seeley, Jr., Judge, by Interchange



                     No. E2001-01770-COA-R3-CV          Filed July 3, 2002



HOUSTON M. GODDARD, P.J., CONCURRING


        I concur in the opinion authored by Judge Swiney, but write separately to express my view
that the appeal is more properly accepted under Rule 9 rather than Rule 10 of the Tennessee Rules
of Civil Procedure.



                                            _________________________________________
                                            HOUSTON M. GODDARD, PRESIDING JUDGE